           Case 4:16-cr-40025-TSH Document 172 Filed 11/05/18 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                            )
                                                    )
                v.                                  )
                                                    )       Docket No. 16-CR-40025-TSH
(1)      IVAN CRUZ-RIVERA and                       )
(2)      CARLOS JIMENEZ                             )
                                                    )
                        Defendants.                 )

                              Government Witness List 11/5/2018

      1. Sergeant John Maki, Fitchburg Police Department, Fitchburg, MA;

      2. DEA Special Agent Robert Olsen, Worcester, MA;

      3. Massachusetts State Police Trooper Jamie Vitale, DEA, Worcester, MA;

      4. Detective Jeffrey Thibodeau, Lunenburg Police Department, Lunenburg, MA;

      5. FBI Special Agent John Woudenberg, Boston, MA;

      6. Detective Sergeant Miguel Martinez, Clinton Police Department, Clinton, MA;

      7. Massachusetts State Police Trooper David DiCrescenzo, Brighton Barracks, Brighton,
         MA;

      8. Massachusetts State Police Trooper Luis DeJesus, Holden Barracks, Holden, MA;

      9. Massachusetts State Police Trooper Patrick Robinson, Stoneham, MA;

      10. Massachusetts State Police Trooper John Boland, Massachusetts State Police Academy,
          New Braintree, MA;

      11. Massachusetts State Police Trooper Felipe Martinez, Worcester, MA;

      12. Detective Eliesett Rodriguez, Southbridge Police Department, Southbridge, MA;

      13. ATF Special Agent Michael Finnerty, Worcester, MA;

      14. Retired Lieutenant Jeffrey Dudley, Leominster Police Department, Leominster, MA;

      15. Retired Sergeant Gary Ouellette, Fitchburg Police Department, Fitchburg, MA;
         Case 4:16-cr-40025-TSH Document 172 Filed 11/05/18 Page 2 of 3



   16. Retired Detective Joe Siciliano, Leominster Police Department, Leominster, MA;

   17. Retired Detective James Connolly, Fitchburg Police Department, Fitchburg, MA;

   18. Retired DEA Special Agent Michael Boyle, formerly with DEA Worcester, MA;

   19. Segundo Gutierrez, Donald W. Wyatt Detention Facility, Central Falls, RI;

   20. Raquel Flores-Montanez, Fitchburg, MA;

   21. Agustin Fontanez Flores, Caugas, P.R.;

   22. Alexis Eon, Verizon Wireless;

   23. Vadim G. Astrakhan, DEA Senior Forensic Chemist, DEA Northeast Laboratory, New
       York, NY;

   24. Joaquin Font, Font Translations, Boston, MA;

   25. Keeper of Records, Tracfone.

   The government reserves the right to supplement this list with additional witnesses identified

in the discovery or as the need to call additional witnesses becomes clear during trial preparation.



                                                     Respectfully submitted,

                                                     ANDREW E. LELLING
                                                     United States Attorney

                                              By:    /s/ Michelle L. Dineen Jerrett
                                                     MICHELLE L. DINEEN JERRETT
                                                     WILLIAM F. ABELY
                                                     Assistant U.S. Attorneys
                                                     United States Attorney’s Office
                                                     595 Main Street
                                                     Worcester, Massachusetts 01608

Dated: November 5, 2018
         Case 4:16-cr-40025-TSH Document 172 Filed 11/05/18 Page 3 of 3



                                  CERTIFICATE OF SERVICE

       This is to certify that I have served counsel of record for the Defendant a copy of the
foregoing document by ECF.

                                      /s/ Michelle L. Dineen Jerrett
                                      MICHELLE L. DINEEN JERRETT
                                      Assistant U.S. Attorney
Dated: November 5, 2018
